Citation Nr: 1132263	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972 and from September 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran also requested a Travel Board hearing, which was duly scheduled for January 2009.  The Veteran submitted a statement that was received at the RO on December 29, 2008, wherein he withdrew his request for a hearing.  Given the Veteran's expressed intentions regarding his hearing, the Board finds that the request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2010).  


FINDINGS OF FACT

1.  The Veteran's current hypertension did not manifest during service or to any degree within the first year after separation from service.

2.  The Veteran's current hypertension is not related to, caused by, or linked to active service, or due to or aggravated by a service-connected disability, including diabetes mellitus or posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

A current hypertension disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed hypertension is due to his service-connected diabetes mellitus and service-connected PTSD and that secondary service connection is therefore warranted.  The Veteran has been service-connected for diabetes mellitus on the basis of herbicide exposure since July 2001.  He is currently rated as 40 percent disabled for that condition.  He has been service-connected for PTSD since July 2002 and is currently rated as 100 percent disabled for that condition.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any disease associated with exposure to certain herbicide agents listed at 38 C.F.R. § 3.309(e), even though there is no record of such disease during service, provided that the provisions of 38 C.F.R. § 3.307(d) are met.  However, the Board notes that hypertension is not one of the conditions listed in 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an August 1968 enlistment examination which showed a blood pressure reading of 120/80.  A November 1968 examination revealed a blood pressure reading of 114/68.  A July 1972 separation examination revealed a blood pressure reading of 122/78.  An August 1974 reenlistment examination revealed a blood pressure reading of 110/70.  A January 1975 separation examination revealed a blood pressure reading of 123/74.  

Post-service medical records include records from Baptist Medical Center dating from March to April 2001 which noted a history of high blood pressure.  

A March 2002 medical record from J. Wilson, M.D., indicated that the Veteran's hypertension was 120/80 and was well controlled.  

In March 2003 the Veteran was accorded a compensation and pension (C&P) diabetes mellitus examination.  During the examination the examiner noted that the Veteran took one medication for treatment of his hypertension.  

Post-service private medical records dated in November 2003 from M. Shroeder, M.D., show that the Veteran's blood pressures were elevated, at 160/100, likely as a manifestation of steroids he was put on for back discomfort and pain.  A renal ultrasound was to be checked and if accelerated, Norvasc was to be prescribed for the hypertension.  When seen several weeks later, the Veteran reported that his blood pressure at home was 160/95, but on examination it was 140/88.  The renal ultrasound was negative, however, Norvasc was prescribed.  In December 2003, it was noted that the Veteran's blood pressure was a little better.  The Veteran's prescription was switched to Lotrel.  In January 2004, it was noted that the Veteran's blood pressure was much improved off Bextra.  The diagnosis was hypertension, nicely controlled.  When hospitalized in March 2004, the pertinent diagnosis was hypertension, stable.  In July 2004, the physician noted that his blood pressure was much improved, but he was still having profound sweating at times that seemed to be associated with some mild exertional symptoms.  The physician was unsure if this was a manifestation of carcinoid, pheochromocytoma, angina equivalent, unspecified things like lymphoma, or unusual symptomatology secondary to his underlying posttraumatic stress disorder or diabetes.  In July 2004, he was diagnosed as having controlled hypertension.  Sweating, with an unclear cause, likely stress was also diagnosed, and Celexa and Xanax were prescribed.  In September 2004, it was noted that the Celexa was working with respect to the posttraumatic stress disorder.  His blood pressure was nicely controlled.  In December 2004, his blood pressure was 80/50, so changes were made in his regimen.  In January and February  2005, his blood pressure was controlled.  

VA medical records show that the Veteran was being treated for hypertension with prescription medication.  VA records dating from July 2004 to March 2005 showed blood pressure readings ranging from 110-128/60-78.  

The Social Security Administration (SSA) found the Veteran to be disabled to the affective/mood disorder and anxiety related disorder beginning in December 2004.  

In December 2004 the Veteran was accorded another C&P diabetes mellitus examination.  The examiner noted that the Veteran was diagnosed with essential hypertension and opined that it was not related to his diabetes mellitus.  His blood pressure readings were 103/61, 107/65, and 102/61.   

In statements dated in April 2005, August 2005, and November 2005 the Veteran reported that felt that his current PTSD, diabetes mellitus, and sleep disorder have elevated his hypertension.  He reported that his physician increased his blood pressure medication.  

In a statement dated in February 2006 the Veteran reported that since his diagnoses of diabetes mellitus and PTSD his blood pressure and hypertension have really flared up.  He stated that he has been admitted into the emergency room once in 2004 and three times in 2005 but did not specify the reasons for hospitalizations.  

In a July 2005 VA medical record it was noted that the veteran's blood pressure was 158/90 and that his metoprolol would be increased to 50 mg. twice a day.  In January 2006 the Veteran reported that his blood pressure remained elevated at home and reported seeing spots when his blood pressure was up.  He also complained of sharp chest pain when he lies down at night.  His blood pressure was 156/90 and 156/80; the physician increased his blood pressure medication.  In March 2006, it was noted that his blood pressure was stable.  The reading was 136/82.  

In August 2006 the Veteran was accorded another C&P diabetes mellitus examination.  The examiner noted that the Veteran was first diagnosed with diabetes mellitus in 2001.  The examiner further noted that the Veteran had concurrent hypertension along with his diabetes mellitus and peripheral neuropathy.  

In October 2006 the Veteran was accorded another C&P diabetes mellitus examination.  The examiner determined that the significant change in creatine from February to April indicated a loss of kidney function that was as likely as not secondary to the Veteran's diabetes mellitus.  

VA medical records dating from March 2006 to December 2008 include a blood pressure reading of 152/80 in September 2006, which was 130/80 upon recheck.  In May 2008, the initial reading was 154/84 and upon recheck it was 138/80.  In December 2008, the initial reading was 162/97, but upon recheck, the reading was 138/78.  

An October 2008 kidney biopsy noted that the Veteran had Stage IV chronic kidney disease and a history of hypertension since 1985 and diabetes mellitus since 2003.  A kidney protection plan revealed a blood pressure reading of 145/84.

In a December 2008 letter the Veteran reported that when he first started being treated for hypertension by VA he was only taking one medication.  He stated that he was now taking five medications for his hypertension.  He further stated that it was either affected by or caused by his problems with his kidneys.  In a February 2009 statement the Veteran repeated his belief that his kidneys affected his hypertension.  

In June 2009 the Veteran was accorded a C&P hypertension examination.  During the examination the Veteran reported that he was first diagnosed with hypertension in 1982 and was on medication therapy for many years until he was diagnosed with diabetes mellitus in 2001.  He further reported that his hypertension medication was increased prior to the onset of renal insufficiency.  He reported that his blood pressure and renal function were being treated by a nephrologist.  He reported no change of medication in the last 12 months.  The examiner noted that since the Veteran's diagnosis of renal insufficiency he has been controlled with fewer and lesser dosages of medication.  Physical examination revealed previous blood pressure readings of 110/74 (January 2009), 119/74 (February 2009), and 150/87 (March 2009).  The diagnosis was essential hypertension after service.  The examiner noted that there was no medical record documentation to support the onset during military service.  She opined that it was not caused by, related to, or aggravated by natural progression due to PTSD.  She stated that the preponderance of the medical evidence and expertise do not support PTSD as a proximate cause of chronic hypertension and there was no objective evidence to support permanent worsening due to PTSD.  She also found that there was no objective evidence to support permanent worsening due to diabetes mellitus.  She stated that the preponderance of the medical evidence and expertise do not support diabetes mellitus as a cause of hypertension in the face of normal renal function.  She found that the Veteran's hypertension preceded the onset of diabetes mellitus and that the Veteran's peak hypertension control issues preceded the onset of renal insufficiency.  Since the onset of renal insufficiency, the Veteran's blood pressure has been better controlled on less medication.  She opined that this was predominantly due to the care of his nephrologist.  Further, there was no objective evidence of worsening hypertension at the time of the examination.  

The Board recognizes that the Veteran believes his current hypertension is related to service or to service-connected disabilities.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his hypertension is related to service or service-connected disabilities.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of hypertension or whether a service-connected disorder aggravates hypertension is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology and aggravation are not competent.  The Board, therefore, finds that the Veteran's statement associating his current hypertension with a service-connected disability cannot constitute competent evidence concerning etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no evidence showing that the Veteran's current hypertension is related to, was incurred in, or manifest to a degree of 10 percent within one year following the Veteran's military service.  The Veteran's post-service medical records do not reveal any complaint, diagnosis, or treatment for hypertension until 2001, 26 years after separation from service.  Per the Veteran's recollection, his first diagnosis of hypertension was in 1982, seven years after separation from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show complaints of, treatment for, or a diagnosis of hypertension until at least 7 years after separation, and there is no competent evidence of record linking the claimed condition to service.  Accordingly, service connection for hypertension on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

Even if the Board were to find that the Veteran's assertions as to the etiology of his hypertension, as secondary to his service-connected diabetes mellitus or PTSD, as competent, credible and probative, the Board finds that the June 2009 VA examiner's opinion is entitled to greater probative value as it was based on a review of the history and as an opinion with a rationale was provided.  The examiner found that the preponderance of the medical evidence and medical expertise did not support PTSD as a proximate cause of chronic hypertension.  She also found, after considering blood pressure readings in 2009 of 110/74, 119/74, and 150/87, that there was no objective evidence to support a worsening of hypertension due to PTSD.  

The examiner also determined that the Veteran's hypertension preceded his service-connected diabetes mellitus and therefore was not due to his service-connected diabetes mellitus.  Moreover, the examiner determined that there was no objective evidence of permanent worsening of hypertension by diabetes mellitus in the Veteran's file.  She stated that the Veteran's hypertension control issues preceded the onset of renal insufficiency but since his diagnosis of that condition, his blood pressure has been better controlled on fewer and less medications.  

In addition, the December 2004 VA physician diagnosed the Veteran with essential hypertension and found that it was not related to his diabetes mellitus.  The evidence does not otherwise show that hypertension is related to diabetes mellitus, or otherwise related to service many years earlier.  The June 2009 VA examiner reviewed the claims folder and opined that the current hypertension was not proximately due to, caused by, nor permanently aggravated by the Veteran's service-connected diabetes mellitus.  

The Board finds that the other medical evidence of record does not otherwise show an etiological relationship between the Veteran's current hypertension and his service-connected diabetes mellitus and PTSD.  Regarding the Veteran's assertion that hypertension was aggravated by his renal disorder, the examiner opined that his peak hypertension control issues preceded the onset of renal insufficiency and that his blood pressure was better controlled on less medication since the onset of renal insufficiency.  

The Board finds the June 2009 VA examiner's opinion to be highly probative evidence against the Veteran's claim of service connection as it was based upon a review of the history and as an opinion supported with a rationale was provided; and is consistent with evidence of record.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Bloom, supra.  The Board does note that Dr. Shroeder indicated there was an exacerbation of hypertension but found it was likely due to steroids taken for a nonservice-connected disorder.  By January 2004, he found that hypertension was much improved.  Moreover, VA medical records dated in 2008 showed that the Veteran's blood pressure readings were 138/80 and 138/78 on recheck.  Dr. Shroeder did not link an exacerbation of hypertension to a service connected disability.  Accordingly, service connection for hypertension on a direct basis, under the presumptive provisions of 38 C.F.R. § 3.309(a), and as a secondary condition to service-connected disabilities, including diabetes mellitus and PTSD, must be denied.  

Having considered the doctrine of reasonable doubt, but for the reasons just expounded, the Board finds it to be inapplicable, as the probative evidence against the claim outweighs the Veteran's unsupported allegation of a nexus to service.  38 C.F.R. § 3.102. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Letters from the RO dated in February and April 2005 apprised the Veteran of the information and evidence necessary to establish his claim for service connection for hypertension on direct and secondary bases.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran was not informed of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman, service connection is being denied and no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  To the extent there was any error, the Veteran was informed in the April 2006 statement of the case (SOC) of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman.  The claim was thereafter readjudicated by way of the August 2008 supplemental statement of the case (SSOC).  

This appeal was previously remanded by the Board in April 2009 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notice was sent to the Veteran advising him of the requirements to substantiate a claim for service connection for hypertension on both a direct and secondary basis and he was asked to identify any additional relevant evidence.  The Veteran was afforded a VA examination, the report of which is of record.  The examination was adequate as it was based on a review of the medical history and as an opinion supported by a rationale was provided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


